Citation Nr: 1732541	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  03-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right testicle epididymal cyst, claimed as secondary to service-connected skin disability and exposure to herbicides.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2004, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in December 2012 and February 2017.  The case has been returned to the Board for review.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated in the Introduction, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge in December 2004.  The Veteran did not have representation during the December 2004 hearing.  In August 2012, the Veteran's representative requested a second video conference hearing in order to address issues raised in the decision denying the Veteran's claims for entitlement to service connection for a skin disability and entitlement to service connection for a right testicle epididymal cyst.  In October 2012, the VA received a second letter from the Veteran's representative requesting a video conference hearing because the Veteran was not represented at his December 2004 Board hearing.  In the December 2012 remand, the Board directed that the Veteran be afforded a video conference hearing in relation to his claims.  However, there is no indication that the hearing was scheduled or that the hearing request was withdrawn.  Therefore, in the February 2017 remand, the Board directed that if the benefit sought on appeal remains denied a hearing must be scheduled.  In the June 2017 supplemental statement of the case the RO continued to deny the Veteran's claim for service connection for a right testicle epididymal cyst.  In July 2017, the RO contacted the Veteran and his representative in order to schedule a video conference hearing as directed by the December 2012 and February 2017 Board remands.  A July 12, 2017, Report of General Information, states that the Veteran and his representative were contacted, in two separate phone calls, in order to schedule a Board video hearing on July 21, 2017.  The Veteran stated that he "still wanted the hearing."  The Veteran's representative stated that "they are not requesting a hearing."  Since the Veteran and his representative had conflicting answers as to whether the request for a video conference hearing was withdrawn, the RO requested the representative speak with the Veteran and return the RO's call.  There is no indication in the record that the Veteran or his representative provided the requested clarification to the RO regarding the request for a video conference hearing by the Veteran.  

Based on the foregoing, the Board finds that the Veteran's July 12, 2017 phone conversation with the RO constitutes a continued request for a video conference hearing.  There is no indication in the claims file that the Veteran provided consent to his representative to withdraw the hearing request.  See 38 C.F.R. § 20.704 (d) (2016).  As such, a remand is required to afford the Veteran all due process consideration in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

1.  Unless otherwise indicated, schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO.  Notify the Veteran and his representative of the time and place of the hearing.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period should be allowed for response before the appeal is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




